Citation Nr: 0404123	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for calluses of the feet. 

2.  Entitlement to service connection for a right knee 
disability claimed as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to October 
1993.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a claim for service connection for 
calluses of the feet and assigned a noncompensable disability 
evaluation as well as a February 2002 rating decision that 
denied a claim for service connection for a right knee 
disorder claimed as secondary to service-connected 
disability.

The appeal as to the calluses claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDING OF FACT

A right knee disorder, to include right knee patellofemoral 
syndrome and minimal interior spurring of the patella, is not 
attributable to either the veteran's service-connected 
disorders, including his left knee disorders and his calluses 
of the feet, or to his period of active service.


CONCLUSION OF LAW

A right knee disorder, to include right knee patellofemoral 
syndrome and minimal interior spurring of the patella, is not 
due to or the result of service-connected disability and was 
not incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA applies to this claim.  VAOPGCPREC. 7-2003 (Nov. 19, 
2003) ("VA has authority to apply its regulations 
implementing the VCAA to claims filed before the date of 
enactment of the VCAA and still pending before VA as of that 
date."). The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the veteran was informed 
on several occasions what type of evidence was needed to 
substantiate his claim.  In October 2001, before the initial 
adjudication of this claim, the Board sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or records from 
other federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's VA records.  The Board is not aware of 
a basis for speculating that relevant evidence exists that VA 
has not obtained.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  In this case, a pertinent medical 
examination report was prepared in December 2001 and 
additional notations regarding the examiner's medical opinion 
were made in January 2002.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his written statements with 
attachments, VA examination reports, and VA medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The veteran contends that service connection for his right 
knee is warranted because he believes that his service-
connected conditions, namely arthritis and post-operative 
changes of the left knee as well as calluses of the feet, 
affected his weight-bearing and led to the development of his 
currently diagnosed right knee patellofemoral syndrome and 
minimal interior spurring of the patella.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A December 2001 VA examination report with a January 2002 
addendum diagnoses the veteran with right knee patellofemoral 
syndrome and minimal interior spurring of the patella.  VA 
records show that he is service-connected for post-operative 
changes of the left knee, arthritis of the left knee, and 
calluses of the feet.  Thus, the facts that the veteran has a 
right knee disorder and is service-connected for left knee 
disorders and calluses of the feet are not in debate.  The 
question in this case is whether there is a relationship 
between the right knee disorder and the service-connected 
disorders.  

The Board notes that the veteran has not contended, and the 
evidence of record does not show, that service connection for 
a right knee disorder on a direct basis is warranted.  During 
his December 2001 VA examination, he reported that his right 
knee symptoms began many years after active duty.

As regards any relationship between the veteran's service or 
his service-connected disabilities and his right knee 
problems, the record only contains competent medical evidence 
which does not support the veteran's claim.  In January 2002 
handwritten notes on a December 2001 VA examination report, a 
VA physician noted that the right knee X-ray findings, namely 
minimal interior spurring of the patella, were "[n]ot 
related to service-connected [left] knee injury/DJD 
[degenerative joint disease] as not due to compensating 
weight-bearing."

The veteran and his representative have repeatedly asserted, 
in numerous written statements, that his right knee disorder 
is related to his service-connected left knee disorders 
and/or his service-connected calluses of the feet.  However, 
they are laypersons, and, as such, are not competent to give 
an opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the present case, the only competent medical opinion of 
record which speaks to the question of whether the veteran's 
right knee disorder is related to a service-connected 
disability is the January 2002 VA examiner's notations which 
concluded that there was no such connection.

In light of the above, it is the Board's conclusion that the 
preponderance of the evidence is against the veteran's claim.  
The preponderance of the evidence does not show that the 
veteran's right knee disorder is related to any service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

A claim for service connection for a right knee disorder 
claimed as secondary to service-connected disability is 
denied.


REMAND

The veteran's calluses of the feet are currently rated under 
Diagnostic Code 7899-7819, as analogous to benign skin 
growths.  During the pendency of this appeal, these criteria 
were revised.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The RO has adjudicated this claim under only the criteria for 
benign skin growths prior to the revisions made in 2002.  
Accordingly, the claim must be readjudicated under the 
current regulations.  Bernard v. Brown, 4 Vet. App. 384 
(1993).
 
It is also possible that additional pertinent VA treatment 
records exist.  The veteran has been treated on a regular 
basis at the St. Louis, Missouri VA Medical Center (VAMC).  
VA treatment records dated through September 2001 are 
associated with the claims folder.  Accordingly, the RO 
should obtain any additional VA treatment records dated since 
September 2001.  The veteran's complete VA file must be 
obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611,
613 (1992).

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for the following:

1.  Make the necessary arrangements to 
obtain the veteran's treatment records, 
particularly from the St. Louis, 
Missouri, VAMC, for all treatment 
pertaining to his service-connected 
calluses since September 2001.

2.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including the revised 
criteria for rating skin disorders, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these claims.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



